Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's amendment filed on September 29, 2022 has been entered. Claims 1 and 20 have been amended. No claim has been canceled. No claim has been added. Claims 1 – 20 are still pending in this application, with claims 1 and 20 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayuki (Japan Patent Application Publication JP 2012-007985, IDS) in view of Hattori (US Patent Application Publication 2018/0284433).

Regards to claim 1, Takayuki discloses a visual inspection confirmation device (Fig. 1) comprising: 
a visual field capturing camera that captures a visual field image of an inspector who visually inspects an inspection target (Fig. 1, #12, [0020 – 0023]); and 
a processor configured to ([0025], CPU), by executing a program, 
identify points of inspection in the inspection target of the inspector from the visual field image based on the line of sight information ([0070]),
compare the identified points of inspection with predetermined work procedure information ([0074], (compare) the corrected photographing data and various pattern data stored in the inspection data storage means), and 
output a result of comparison ([0075 – 0077]).
However, Takayuki fails to explicitly disclose the device comprising a line of sight information detecting camera that detects line of sight information of the inspector, based on motion of the eyes of the inspector.
However, in a similar field of endeavor Hattori discloses a head-mount device (Fig. 1, #2). In addition, Hattori discloses the device comprising a line of sight information detecting camera detects line of sight information of a user, based on motion of the eyes of the user ([0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takayuki, and detects line of sight information of the inspector based on motion of the eyes of the inspector. The motivation for doing this is that the application of Takayuki can be extended so that the detection can be more accurate.

Regarding claim 2 (depends on claim 1), Takayuki discloses the device wherein the processor is configured to identify components at the points of inspection using an image of the inspection target and the line of sight information ([0070, 0074]).

Regarding claim 4 (depends on claim 3), Takayuki discloses the device wherein the processor is configured to identify the points of inspection of the inspection target based on a visual direction of the inspector toward the inspection target ([0079]).

Regarding claim 5 (depends on claim 3), Takayuki discloses the device wherein the processor is configured to identify the points of inspection of the inspection target using consecutive frames of a gaze image ([0079], visually check each for 3 seconds).

Regarding claim 19 (depends on claim 1), Takayuki discloses the device wherein the processor is configured to output a point of inspection which deviates from the work procedure information, as the result of comparison ([0078], displays a blinking display of the problematic inspection point in the sample image of the inspection range together with a message indicating that there is a problem in the inspection point).

Regarding claim 20, it is corresponding to claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki in view of Hattori, and in further view of Nakata (US Patent Application Publication 2020/0412983).

Regarding claim 3 (depends on claim 1), Takayuki in view of Hattori fails to explicitly disclose the device further comprising a motion detector that detects motion of a head of the inspector, wherein the processor is configured to identify the points of inspection of the inspection target based on the motion of the head of the inspector.
However, in a similar field of endeavor Nakata discloses a head-mount device (Fig. 1 and 2). In addition, Nakata discloses the device comprising a motion detector that detects motion of a head of the inspector, wherein the processor is configured to identify the points of gaze of a target based on the motion of the head of the user ([0029 - 0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takayuki in view of Hattori, and comprising a motion detector that detects motion of a head of the inspector, wherein the processor is configured to identify the points of inspection of the inspection target based on the motion of the head of the inspector. The motivation for doing this is that the direction of focus can be easily determined so that the application of Takayuki can be extended.

Claim(s) 6 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki in view of Hattori, in further view of Nakata and Cantor (US Patent Application Publication 2020/0387220).

Regarding claim 6 (depends on claim 3), Takayuki in view of Hattori and in further view of Nakata fails to explicitly disclose the device wherein the processor is configured to detect a time period not related to visual inspection of the inspection target, and not to identify a point of inspection of the inspection target in the time period.
However, in a similar field of endeavor Cantor discloses a method for identifying the gaze target location ([0017, 0026, 0052, 0063]). In addition, Cantor discloses the method wherein detecting a predetermined length of time to gaze a target to confirm that the target is located (identified) for further action ([0017, 0026, 0052, 0063]). That means if a target is not gazed in a predetermined time period, the target point is not identified as a target for further action.
There were design incentives or market forces which would have prompted adaptation of the known method of Cantor to detect a time period not related to visual inspection of the inspection target, and not to identify a point of inspection of the inspection target in the time period.
The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.
One of ordinary skill in the art, in view of the identified design incentives or other
market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art (KSR Scenario F. Known Work in One Field of Endeavor May Prompt Variations of It for Use in Either the Same Field or a Different One Based on Design Incentives or Other Market Forces if the Variations Are Predictable to One of Ordinary Skill in the Art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takayuki in view of Hattori and in further view of Nakata, and detect a time period not related to visual inspection of the inspection target, and not to identify a point of inspection of the inspection target in the time period. The motivation for doing this is that to confirm the inspection target is focused (gazed) so that the inspection can be more accurate.

Regarding claim 7 (depends on claim 6), Takayuki in view of Hattori and in further view of Nakata fails to explicitly disclose the device wherein the time period not related to the visual inspection of the inspection target is a time period in which an amount of change in the visual field image is greater than or equal to a threshold.
However, in a similar field of endeavor Cantor discloses a method for identifying the gaze target location ([0017, 0026, 0052, 0063]). In addition, Cantor discloses the method wherein detecting a predetermined length of time to gaze a target to confirm that the target is located (identified) for further action ([0017, 0026, 0052, 0063]). That means if a target is not gazed in a predetermined time period or a time period in which an amount of change in the visual field image is greater than or equal to a threshold, the target point is not identified as a target for further action.
There were design incentives or market forces which would have prompted adaptation of the known method of Cantor to detect a time period in which an amount of change in the visual field image is greater than or equal to a threshold, and not to identify a point of inspection of the inspection target for further inspection.
The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.
One of ordinary skill in the art, in view of the identified design incentives or other
market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art (KSR Scenario F. Known Work in One Field of Endeavor May Prompt Variations of It for Use in Either the Same Field or a Different One Based on Design Incentives or Other Market Forces if the Variations Are Predictable to One of Ordinary Skill in the Art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takayuki in view of Hattori and in further view of Nakata, and the time period not related to the visual inspection of the inspection target is a time period in which an amount of change in the visual field image is greater than or equal to a threshold. The motivation for doing this is that to confirm the inspection target is focused (gazed) so that the inspection can be more accurate.

Regarding claims 8 and 9, they are corresponding to claim 6, thus they are interpreted and rejected for the reasons set forth above in the rejection of claim 6.

Regarding claim 10 (depends on claim 1), Takayuki in view of Hattori and in further view of Nakata fails to explicitly disclose the device wherein the processor is configured to compare a point of inspection which continues to be inspected for longer than or equal to a certain time with the work procedure information in time series.
However, in a similar field of endeavor Cantor discloses a method for identifying the gaze target location ([0017, 0026, 0052, 0063]). In addition, Cantor discloses the method wherein detecting a predetermined length of time to gaze a target to confirm that the target is located (identified) for further action ([0017, 0026, 0052, 0063]). That means compare a point of gaze which continues to be gazed for longer than or equal to a certain time to confirm that further work procedure will be taken.
There were design incentives or market forces which would have prompted adaptation of the known method of Cantor to compare a point of inspection which continues to be inspected for longer than or equal to a certain time with the work procedure information in time series.
The differences between the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.
One of ordinary skill in the art, in view of the identified design incentives or other
market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art (KSR Scenario F. Known Work in One Field of Endeavor May Prompt Variations of It for Use in Either the Same Field or a Different One Based on Design Incentives or Other Market Forces if the Variations Are Predictable to One of Ordinary Skill in the Art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takayuki in view of Hattori and in further view of Nakata, and compare a point of inspection which continues to be inspected for longer than or equal to a certain time with the work procedure information in time series. The motivation for doing this is that to confirm the inspection target is focused (gazed) so that the inspection can be more accurate.

Regarding claims 11 – 18, they are corresponding to claim 10, thus they are interpreted and rejected for the reasons set forth above in the rejection of claim 10.

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 

The Applicant alleges: “
Takayuki does not disclose "a line of sight information detecting camera that detects line of sight information on the inspector." Takayauki discloses that the device 10 includes a video input means 12 that is a camera, and an image correction means 33 (paragraph 32) that corrects the field of view image to be closer to the field of view of the inspector. However in the present application the "detecting unit" is a second camera, not a software program. Claim l is now amended to clarify this point. Takayauki only discloses a single camera, so Takayuki cannot disclose both a "visual field capturing camera" and "a line of sight information detecting camera””.

Examiner’s response:
`	A new reference Hattori is found. Hattori teaches a head-mounted device with two cameras.

The Applicant further alleges: “
In addition, Takayuki does not disclose "identify points of inspection in the inspection target of the inspector from the visual field image based on the line of sight information," and "compare the identified points of inspection with predetermined work procedure information." 
In rejecting claim 1, the Examiner cites to paragraphs 70 and 74 of Takayauki as 
allegedly disclosing these features. These paragraphs describe that the head-mounted display device outputs captured image data to a server 30, and that inspection location determination means 34 in the server "determines whether or not there is a problem in the inspection location." However, Takayuki is silent as to the above-underlined features of claim (the "compare" function). The other cited references Nakata and Cantor also fail to disclose the "compare" function recited in claim 1. Accordingly, claim 1 is patentable over all of the cited references.”

Examiner’s response:
The Examiner respectfully disagrees.
Takayuki discloses, in para. 0074, that “
the inspection location determination means 34 determines whether or not there is a problem in the inspection location based on the corrected photographing data and various pattern data stored in the inspection data storage means 31.”

It has to (inherently) compare the photographing data (identified points of inspection) with pre-stored pattern data (predetermined work procedure information) to do the determination. Thus, Takayuki teaches this claimed limitation.
	Therefore, claim 1 is unpatentable over Takayuki in view of Hattori (similar as to claim 20).

Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668